IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


M. MANOR HOLDING, LP AND                  : No. 585 MAL 2018
MOUNTAIN MANOR DEVELOPMENT                :
COMPANY, LP,                              :
                                          : Petition for Allowance of Appeal from
                   Petitioners            : the Order of the Commonwealth Court
                                          :
                                          :
             v.                           :
                                          :
                                          :
MONROE COUNTY TAX CLAIM                   :
BUREAU AND THE MONROE COUNTY              :
BOARD OF ASSESSMENT APPEALS,              :
                                          :
                   Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 13th day of February, 2019, the Petition for Allowance of Appeal

is DENIED.